Citation Nr: 0431738	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  97-31 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for a cervical 
spine disability, prior to September 23, 2002.

2.  Entitlement to a compensable evaluation for a cervical 
spine disability, effective September 23, 2002.

3.  Entitlement to a compensable evaluation for hearing loss 
in the left ear.

4.  Entitlement to a 10 percent disability evaluation under 
the provisions of 38 C.F.R. § 3.324, prior to October 19, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to March 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating decision dated in December 1993, the RO denied the 
veteran's claim for a compensable evaluation for hearing loss 
in the left ear.  A February 1995 rating action denied an 
increased rating for a cervical spine disability.  Finally, 
in a July 1995 rating decision, the RO denied a compensable 
evaluation pursuant to the provisions of 38 C.F.R. § 3.324.  
This case was previously before the Board in August 1999 and 
June 2003, and was remanded on each occasion.  The case is 
again before the Board for appellate consideration.

The Board notes that by rating action dated in August 2004, 
the RO granted service connection for tinnitus and assigned a 
10 percent evaluation effective October 19, 1998.  The RO, in 
the supplemental statement of the case issued in September 
2004, considered the veteran's claim for a 10 percent 
evaluation pursuant to 38 C.F.R. § 3.324 to be moot.  
However, the Board notes that the veteran's representative 
specifically disagreed with this finding, and, therefore, the 
issue remains to be adjudicated for the period prior to 
October 19, 1998.  

The issues of entitlement to a compensable evaluation for a 
cervical spine disability subsequent to September 22, 2002 
and entitlement to a 10 percent disability evaluation under 
the provisions of 38 C.F.R. § 3.324 prior to October 19, 1998 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's cervical spine 
disability was manifested by slight limitation of motion with 
pain.

2.  Service connection is in effect only for a hearing loss 
in the left ear, and at all times throughout the appeal, the 
veteran had Level I hearing in the nonservice-connected right 
ear.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for a cervical 
spine disability, prior to September 23, 2003, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (as in effect prior to September 23, 2002).

2.  A compensable evaluation for hearing loss in the left ear 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 U.S.C.A. § 1160 (effective prior to and after December 6, 
2002); 38 C.F.R. §§ 3.383 (as in effect prior to and after 
December 6, 2002); 4.85, 4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in July 2003 apprised 
the appellant of the information and evidence necessary to 
substantiate his claims, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claims.  As such, the Board 
finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially adjudicated prior 
to the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2003 was not 
given prior to the first AOJ adjudication of the veteran's 
claims, the notice was provided by the AOJ prior to the final 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's private and VA treatment records and reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

	I.  Cervical spine - Prior to September 23, 2002

In May 1992, a private chiropractor related that he had seen 
the veteran that month.  It was indicated that cervical tests 
showed mild strength loss.

Reports from a private facility show that the veteran was 
seen in 1992 and 1993 for complaints including neck pain.  

The veteran was seen by a private physician in June 1993.  He 
described being in an accident in April 1992, and that he was 
off work for about three months.  It was noted that he was 
not receiving any treatment at that time.  An examination 
demonstrated a normal lordotic cervical curve.  There was no 
spasm or rigidity of the surrounding paracervical area.  No 
point tenderness to palpation was present in the cervical 
spine.  Forward flexion of the cervical spine was to 60 
degrees; extension was to 50 degrees; right and left lateral 
flexion was to 45 degrees, each; and rotation was to 80 
degrees on the right, and to 60 degrees on the left.  There 
were no radicular cervical nerve root impingement of the 
upper extremities noted.  

In a statement dated in November 1993, a private physician 
reported that he had examined the veteran in April 1992 
following an injury while at work.  The veteran indicated 
that the bus he was driving was hit by another vehicle, and 
he was taken to a hospital.  His complaints included pain in 
the cervical area.  An examination showed that range of 
motion of the cervical spine was normal.  There was tightness 
on the right side.  The pertinent diagnosis was acute 
traumatic cervical strain and sprain.  It was noted that the 
veteran was treated with hot packs and medication, and he was 
advised not to return to work until May 1992.  

The same physician reported later in November 1993 that he 
had examined the veteran earlier that month.  An examination 
revealed that flexion of the cervical spine was normal; 
extension was decreased by 20 degrees, with pain; side 
bending on the right was decreased by 10 degrees and was 
normal on the left; and rotation on the right was decreased 
by 10-15 degrees on the right and was normal on the left.  
There was minimal tightness on the left side with pain at C7 
on the left.  The pertinent diagnosis was acute traumatic 
cervical strain/sprain.  It was noted that the veteran's 
prognosis was good and that he continued to work.  

The veteran was afforded a VA examination of the spine in 
July 1994.  He asserted that his neck injury had been 
aggravated by the accident in 1992.  He reported that he had 
experienced severe pain in the region of the neck since the 
accident.  An examination disclosed tenderness at the C6 and 
C7 levels.  There was a paravertebral muscle spasm of the 
cervical spine.  Forward flexion of the cervical spine was to 
30 degrees; backward extension was to 20 degrees; lateral 
flexion was to 35 degrees, bilaterally; and rotation was to 
45 degrees, bilaterally.  The examiner noted that extension 
was limited, and that there was pain on extension.  No fixed 
deformity was reported.  No neurological deficits were noted.  
An X-ray study of the cervical spine was normal.  The 
diagnosis was chronic cervical strain residuals.  

A copy of an application for Workers' Compensation dated in 
April 1996 is of record.  The veteran reported that he had 
been in an accident the previous month, and that he had 
sustained an injury to the neck.  

A VA examination of the spine was again conducted in October 
1997.  The veteran complained of constant pain in the right 
lower neck, posterior.  An examination showed no deformity.  
The paravertebral muscle was non-tender, and there was no 
muscle spasm.  The veteran ambulated well and did not have 
any postural abnormality.  Forward flexion of the cervical 
spine was to 30 degrees; backward extension was to 30 
degrees; lateral flexion was to 45 degrees, bilaterally; and 
rotation was 0-55 degrees, bilaterally.  There was no 
evidence of pain on motion.  The diagnosis was history of 
injury in 1976 with chronic pain.  The examiner commented 
that there was no abnormality found on the examination.  

The veteran was seen by a private physician in August 1998.  
He stated that he had no real problem with neck pain.  On 
examination, palpation of the cervical spine revealed no 
tenderness.  No paraspinal muscle tenderness or spasm was 
noted.  Forward flexion of the cervical spine was to 50 
degrees; extension was to 60 degrees; lateral flexion was to 
45 degrees, bilaterally; and rotation was to 80 degrees.  All 
motions were said to	 be normal.  The examiner commented that 
the veteran had a well developed muscular body habitus and he 
felt that a slight decrease in cervical mobility on rotation 
was still normal taking into account the veteran's build.

A VA examination of the spine was conducted in March 2000.  
The examiner noted that he reviewed the claims folder.  A 
history of an injury to the neck in service was noted, as was 
a post-service accident.  The veteran described persistent 
neck pain for 23 years.  He related that occasionally he had 
paresthesias into the left arm.  He maintained that about six 
times a year, it would flare up and he would have increasing 
pain and headaches.  The veteran further indicated that he 
had soreness and tenderness in the neck.  He stated that he 
used muscle relaxants.  

An examination disclosed that the veteran had tenderness, 
soreness and pain over the neck, and pain and tenderness over 
the paraspinous muscles, with muscle tension and muscle 
spasms around the cervical spine.  There was pain with right 
and left rotation of 30 degrees.  Flexion and extension were 
to 30 degrees, with pain.  Magnetic resonance imaging of the 
cervical spine revealed no significant abnormality.  The 
diagnosis was cervical strain.  The examiner commented that 
it was not possible to differentiate the symptoms from the 
accident in 1992 to the inservice injury.  He added that when 
the veteran had a flare-up, there was more incoordination, 
weakness of movement, difficulties with normal functioning 
and that the veteran had to miss work.  He stated that the 
degree of pain could not be determined.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 20 percent evaluation will be assigned for moderate 
limitation of motion of the cervical spine.  When slight, a 
10 percent evaluation will be assigned.  Diagnostic Code 5290 
(as in effect prior to September 23, 2002).

The veteran has been examined by the VA for his cervical 
spine disability on three occasions throughout the course of 
his appeal.  It is not disputed that the veteran was involved 
in a motor vehicle accident in 1992 in which he sustained an 
injury to his cervical spine.  It is significant to observe, 
however, that following a VA examination in March 2000, the 
examiner specifically concluded that it was not possible to 
distinguish the service-connected disability of the cervical 
spine from any injury incurred in the April 1992 post-service 
accident.  Thus, the Board will consider all symptoms of the 
veteran's cervical spine in evaluating this disability.  

The Board acknowledges that the VA and private examinations 
that have been conducted contain conflicting findings 
regarding the symptoms of the veteran's cervical spine.  In 
this regard, the Board notes that there was essentially full 
range of motion of the cervical spine on examinations by 
private physicians in April 1992 and June 1993.  A private 
examination in November 1993 showed some limitation of motion 
of the cervical spine, and this finding was confirmed on the 
VA examination in July 1994.  In addition, the VA examiner 
noted that there was pain on motion.  Range of motion of the 
cervical spine was again found to be decreased on VA 
examination in October 1997, but essentially normal on 
examination by a private physician in August 1998.  Indeed, 
the VA examiner in October 1997 specifically stated that 
there was no pain on motion, and that no abnormality had been 
documented on the examination.  Finally, it is significant to 
point out that the most recent VA examination, conducted in 
March 2000, demonstrated that the veteran's range of motion 
of the cervical spine was limited and all motions were 
accompanied by pain.  Although the range of motion of the 
cervical spine has varied, the fact remains that several 
examinations have confirmed the presence of slight limitation 
of motion.  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1995) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The March 2000 
VA examination showed pain on motion.  Accordingly, with 
consideration of additional functional impairment due to 
pain, the Board finds that the evidence more clearly 
approximates moderate limitation of cervical spine motion.  
There is no clinical evidence, however, that the limitation 
of motion is more than moderate.  Therefore, the Board 
concludes that a 20 percent rating, but no higher, is 
warranted for his cervical spine disability, prior to 
September 23, 2002.  

	II.  Hearing loss in the left ear

Factual background

The veteran submitted a claim for an increased rating for the 
hearing loss in his left ear in October 1993.  

The veteran was afforded an audiometric test by the VA in 
September 1993.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
25
30
35
LEFT

10
45
45
45

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.

The veteran failed to report for a VA audiometric examination 
in July 1994.

A VA audiometric examination was conducted in October 1997.  
The veteran complained of a hearing loss in both ears.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
25
30
35
LEFT

20
55
55
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 80 percent in the left ear.  
The pertinent diagnosis was high frequency hearing loss, 
bilateral.

The veteran was again afforded an audiometric examination by 
the VA in March 2000.  The veteran complained of difficulty 
hearing.  He reported that he had the most difficulty 
listening while in a crowd.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT

15
30
30
35
LEFT

30
60
55
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 80 in the left ear.  The 
pertinent diagnosis was moderate high frequency sensorineural 
hearing loss in the left ear.

Analysis 

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from level I for essentially normal acuity to 
level XI for profound deafness.  In situations where service 
connection has been granted only for noncompensable defective 
hearing involving one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  38 
U.S.C.A. § 1160(a) (West 2002); 38 C.F.R. § 4.85(f) and Part 
4, Diagnostic Code 6100 to 6110 (2004). 

In 1997, the VA General Counsel held in a precedent opinion 
that when service connection is in effect for hearing loss in 
only one ear, and total deafness is not present in both ears, 
the non-service-connected ear is considered to exhibit normal 
hearing for rating purposes.  VAOPGCPREC 32-97.  Precedent 
opinions of the General Counsel are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  See Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000) (holding that the provisions of 38 
U.S.C. § 1160(a)(3) preclude any consideration of hearing 
loss that is less than total in the non-service-connected ear 
when evaluating hearing loss in the service-


connected ear).  The amendment to the rating schedule that 
became effective on June 10, 1999, adopted the interpretation 
of the law expressed by the General Counsel in 1997 and by 
the Boyer court in 2000.  See 38 C.F.R. § 4.85(f) (effective 
June 10, 1999).

The criteria for evaluating hearing loss were changed by an 
amendment to the rating schedule that became effective on 
June 10, 1999, see 64 Fed. Reg. 25,202 (May 11, 1999.  Except 
for exceptional hearing patterns not applicable herein, 
however, the amendment did not change the criteria for 
evaluating hearing loss where only one ear is service 
connected.

Prior to December 6, 2002, hearing in the non-service- 
connected ear was deemed to be normal for rating purposes in 
the absence of a showing of total deafness in that ear. 38 
C.F.R. § 4.85(f). Prior to December 6, 2002, section 1160(a) 
of title 38, United States Code, provided in pertinent part 
as follows:

Where a veteran has suffered total deafness in one ear as a 
result of service-connected disability and total deafness in 
the other ear as the result of non-service-connected 
disability not the result of the veteran's own willful 
misconduct; the Secretary shall assign and pay to the veteran 
the applicable rate of compensation under this chapter as if 
the combination of disabilities were the result of service-
connected disability.

See 38 C.F.R. § 3.383(a)(3) (as effective prior to Dec. 6, 
2002).

Section 1160(a)(3) was amended by the Veterans Benefits Act 
of 2002, Pub. L. No. 107-330, § 103, 116 Stat. 2820, 2821-22 
(Dec. 6, 2002) (to be codified at 38 U.S.C.A. § 1160(a)(3)).

Section 1160(a) now reads in pertinent part as follows:

Where a veteran has suffered...deafness compensable to a degree 
of 10 percent or more in one ear as a result of service-
connected disability and deafness in the other ear as the 
result of non-service-connected disability not the result of 
the veteran's own willful misconduct, the Secretary shall 
assign and pay to the veteran the applicable rate of 
compensation under this chapter as if the combination of 
disabilities were the result of service-connected disability.

Compensation is payable for the combinations of service-
connected and nonservice-connected disabilities as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.383(a).

If hearing impairment in one ear is compensable to a degree 
of 10 percent or more as a result of service-connected 
disability, and there is hearing impairment in the other ear 
as a result of nonservice-connected disability that meets the 
provisions of 38 C.F.R. § 3.385, compensation is payable as 
if both disabilities were service-connected.  69 Fed. Reg. 
48148 - 48150 (Aug. 9, 2004) (to be codified at 38 C.F.R. 
§ 3.383(a)(3)).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In this case, service connection has been granted only for a 
hearing loss in the left ear.  Under the law as in effect 
prior to December 6, 2002, since the veteran is not deaf in 
his nonservice-connected right ear, the hearing acuity in 
that ear must be deemed to be normal.  The results of the 
audiometric tests conducted by the VA in September 1993, 
October 1997 and March 2000 demonstrated Level I, Level III 
and Level IV hearing, respectively, in the service-connected 
left ear.  Accordingly, a noncompensable evaluation was 
warranted.  The amendment to 38 U.S.C.A. § 1160(a)(3) 
effected by the Veterans Benefits Act of 2002 does not alter 
the result in this case because the veteran is not rated 10 
percent disabled in the service-connected left ear and is not 
shown to have deafness in the non-service-connected right 
ear.  

The only evidence supporting the veteran's claim consists of 
his statements regarding the severity of his service-
connected hearing loss.  In contrast, the audiometric test 
results are of greater probative value, and do not provide a 
basis on which the veteran's claim may be granted.  The Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable evaluation for hearing loss in 
the left ear.  


ORDER

An increased rating to 20 percent for a cervical spine 
disability, prior to September 23, 2002, is granted, subject 
to the governing law and regulations pertaining to the 
payment of monetary benefits.  

A compensable evaluation for hearing loss in the left ear is 
denied.


REMAND

The Board also observes that the criteria for evaluating 
disabilities of the spine have been revised on two occasions 
during the course of the veteran's appeal.  There is no 
indication in the record that the veteran has been notified 
of either change.  The Board points out that one amendment 
was effective September 23, 2002, and the other September 26, 
2003.  

The veteran asserts that a higher rating is warranted for his 
service-connected cervical spine disability, effective 
September 23, 2002.  The Board observes that the veteran was 
most recently afforded a VA examination for his spine in 
March 2000.  The Court has held that where the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Since the veteran appears to have made evidentiary assertions 
that his cervical spine condition has increased in severity 
since that time, another examination is appropriate.  Under 
38 C.F.R. § 3.326(a) (2004), a VA examination will be 
authorized where there is a possibility of a valid claim.

As noted above, the VCAA became law on November 9, 2000.  
This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio, 16 Vet. App. 183.  

With respect to the veteran's claim for a compensable 
evaluation pursuant to the provisions of 38 C.F.R. § 3.324.  
There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  Further, he must be 
advised to send any evidence in his possession pertinent to 
the appeal to VA.  The Board notes that the July 2003 letter 
sent to the veteran merely mentioned the claim for benefits 
pursuant to 38 C.F.R. § 3.324, but did not set forth the type 
of evidence necessary to support the claim, and this is not 
sufficient to comply with the requirements of the law.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2004), and any other applicable 
legal precedent.  Specifically, the 
appellant must be informed of the 
specific information and/or specific 
medical or lay evidence, not previously 
submitted, that is necessary to 
substantiate his claim for entitlement to 
a 10 percent disability evaluation under 
the provisions of 38 C.F.R. § 3.324, 
prior to October 19, 1998, to include 
what specific evidence, if any, he is 
expected to obtain and submit, and what 
specific evidence will be retrieved by 
VA.  Further, he must be advised to send 
any evidence in his possession pertinent 
to the appeal to VA.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his cervical spine 
disability since 2000.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and extent of his current 
cervical spine disability.  All necessary 
tests should be performed.  The 
orthopedic examiner should comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  The RO should readjudicate the issues 
on appeal.  As to the veteran's claim for 
an increased rating for a cervical spine 
disability, from September 23, 2002, the 
RO should rate the disability pursuant to 
the revised criteria for rating 
disabilities of the spine effective 
September 23, 2002 and September 26, 
2003.  Thereafter, if any benefit sought 
on appeal remains denied, the RO should 
furnish the veteran a supplemental 
statement of the case and afford him a 
reasonable period of time in which to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



